Mr. Justice NELSON
delivered the opinion of the court.
No exceptions were taken to the admission or rejection of evidence on the trial, nor any special statement of facts found by the court. The only statement after closing the evidence, is, “ and the court thereupon found the issue for the plaintiff, and assessed his damages at the sum of $5000.”
There is no question of law arising upon the pleadings or the trial. Those attempted to be raised refer to the evidence,'as embodied in the record, but which, in a trial of the facts before- the court, a jury being waived, we do not look into. We look into them only when found by the court.
Judgment affirmed.